DETAILED ACTION
Allowable Subject Matter
Claims 1-19 & 21 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
Claim 1 recites in part “concurrently epitaxially growing a first composite fin in the first recess and a second composite fin in the second recess, wherein the first composite fin comprises a plurality of nanowire channels and at least one sacrificial layer, the second composite fin comprises at least one nanowire channel and at least one sacrificial layer, and a number of the plurality of nanowire channels of the first composite fin is greater than a number of the at least one nanowire channel of the second composite fin;”
Claim 9 recites in part “at least partially concurrently etching the first and second fins to form a first recess over the etched first fin and a second recess over the etched second fin, wherein the first recess is deeper than the second recess”.
To elaborate briefly on the above, the primary reference teaches most of limitations (see rejections of other claims below).   However, the Applicant has a feature where he concurrently etches two recesses of different depths (claim 9); therefore when epitaxial growth is done in these recesses, it results in different number of nanowire channels (claim 1).  Hence, claims 1 & 9 are allowable, basically for different parts of the same intrinsic process. 
Claim 16 recites in part “the excess epitaxial stack comprises a plurality of first layers and a plurality of second layers alternatingly stacked over each other”.
To elaborate briefly on the above, the primary reference teaches most of limitations (as was explained in previous rejections).   However, it results in excess epitaxial stack to have 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/27/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894